The opinion of the court was delivered, by
Agnew, J.
The exclusion from the evidence of the act of the legislature divorcing these parties from the bond of matrimony, requires a reversal of the judgment. This exclusion assumes that the cause of divorce fell wholly within the jurisdiction of the court, or that no ground whatever existed. But in the opinion in the case of Cronise v. Cronise, just read, we held that a special divorce law is primá. facie evidence that it was passed for some just cause within the province of the legislature, the question whether the cause was actually within the jurisdiction of the court being a subject of proof upon the trial. We have also disposed of the objection made to the power of the legislature to pass a special act of divorce.
Nor does the fact that the law was passed after Mrs. Boberts had instituted this proceeding for a divorce from bed and board, and for alimony, justify the rejection of the evidence. This is to assume that the legislature acted upon the same causes involved in this proceeding. But it does not follow that the legislature must have acted upon the ground set forth in the libel, and not upon those -within the circle of its own power. This was a fact which could not be tested until the act had gone in evidence. There was error therefore in rejecting the evidence. In this case we have another instance of the injustice which may be done both to the judge and to the interests of justice by sending up only so much of the charge as is contained in the answer to the point. Points are generally isolated and often abstract propositions *270framed, not so much upon the real aspects of the evidence, as they are to express the extremes of the case, and to lead to the expression of opinions upon the theoretical rather than the practical questions of the cause. The answers to them do not therefore exhibit the true views of the judge upon the case before him as is done in a single and harmonious charge. The answer of the learned judge to the defendant’s 5th point looks like an instruction to the jury that reconciliation is not a question of intention. This, and the answer to the 7th point probably, we might be compelled to say, tended to confuse, and were therefore error. Had his whole charge been before us, I doubt not his meaning would have been clear and free from error, as the answers to the 2d, 3d, 8th and 10th points tend to show. But as the case goes back upon the refusal of the court to receive the Act of Assembly in evidence, these apparent incongruities will no doubt be remedied in another trial. The other errors need no notice.
The judgment is reversed, and a venire de novo is awarded.